DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because one or more of the figures appear to be unnumbered. The figures must be labeled “Fig.” with a consecutive Arabic numeral or an Arabic numeral and capital letter in the English alphabet.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”
	If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
	Claim(s) 1 recite(s) b) identifying gridblocks close to fractures in the matrix grid; 
c) refining the size of gridblocks among the identified matrix gridblocks; 
d) determining if the refined gridblocks meet a specified criterion; 
e) repeating steps (b) - (d) if the criterion of step (d) is not met; 
f) proceeding to step (g) if the criterion of step (d) is met; 
g) calculating intersections between the refined gridblocks and the fractures; and h) using the calculated intersections for generation of a simulation of the subterranean region.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical concepts but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind or using mathematical relationships, calculations, formulas or equations. For example, the claim elements encompasses the user manually and/or thinking through identifying the gridblocks, choosing a subset, then comparing the subset to a threshold, repeating these steps as necessary and then performing a calculating when the subset meets the threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical concepts, then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites the additional elements of a) obtaining data representing a subterranean region, the data comprising a matrix grid and fracture parameters.  The obtaining step is recited at a high-level of generality such that it amounts no more than a mere data gathering to collect a necessary input for consideration. As such, it amounts to no more than a mere instruction to add insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a) obtaining data representing a subterranean region, the data comprising a matrix grid and fracture parameters amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-11 depend from claim 1 and recite the same abstract idea as claim 1. The additional claim elements recited in claims 2-8 serve merely to extend the abstract idea (claims 2-6, 8-10) and/or add insignificant extra-solution activity to the judicial exception (claims 7-8). As stated above mere instructions to add insignificant extra-solution activity to the judicial exception cannot integrate the abstract idea into a practical application or provide an inventive concept.  The claims do not recite any additional elements to integrate the abstract idea into a practical application or amount to significantly more. Therefore, the claims are not patent eligible.
	Claim(s) 12 recite(s) b) use the input data to identify gridblocks close to fractures in the matrix grid; c) refine the size of gridblocks among the identified matrix gridblocks; d) determine if the refined gridblocks meet a specified criterion; e) repeat steps (b) - (d) if the criterion of step (d) is not met; f) proceed to step (g) if the criterion of step (d) is met; g) calculate intersections between the refined gridblocks and the fractures.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical concepts but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind or using mathematical relationships, calculations, formulas or equations. For example, the claim elements encompasses the user manually and/or thinking through identifying the gridblocks, choosing a subset, then comparing the subset to a threshold, repeating these steps as necessary and then performing a calculating when the subset meets the threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical concepts, then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites the additional elements of at least one processor; a memory linked to the processor, the memory having instructions stored therein, which when executed cause the processor to perform functions including to:42 ST-002-US-R[[P]] a) input data representing a subterranean region, the data comprising a matrix grid and fracture parameters; and h) produce output values corresponding to the calculated intersections for generation of a simulation of the subterranean region.  The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The input and produce steps are recited at a high-level of generality such that it amounts no more than a mere instruction to add insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component and mere instructions to add insignificant extra-solution activity to the judicial exception. As such, the additional claim elements cannot provide an inventive concept. The claim is not patent eligible.
	Claims 13-21 depend from claim 12 and recite the same abstract idea as claim 12. The additional claim elements recited in claims 13-21 serve merely to extend the abstract idea (claims 13-16, 18-21) and/or add insignificant extra-solution activity to the judicial exception (claims 17-18). As stated above mere instructions to add insignificant extra-solution activity to the judicial exception cannot integrate the abstract idea into a practical application or provide an inventive concept.  The claims do not recite any additional elements to integrate the abstract idea into a practical application or amount to significantly more. Therefore, the claims are not patent eligible.
	Claim(s) 22 recite(s) applying a pore-volume cutoff for small fracture segments; 
calculating connections between segments inside a fracture and between connected 
segments belonging to intersecting fractures; calculating intersections between well trajectories associated with the subterranean region and fracture segments; 
computing transmissibility factors for non-neighboring connections and well indices 
associated with the subterranean region; 44 
ST-002-US-R[[P]]creating gridblocks in a grid domain and modifying the gridblock properties to represent 
fracture segments; canceling connections and adding non-neighboring connections for the created gridblocks; adding well perforations on the gridblocks.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical concepts but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind or using mathematical relationships, calculations, formulas or equations. For example, the claim elements encompasses the user manually and/or thinking through applying the cutoff, calculating connections, intersections and transmissibility, then then creating gridblocks, modifying connections and adding perforations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical concepts, then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites the additional elements of detecting geometrical intersections between matrix gridblocks and fractures associated with a subterranean region; cutting the fractures into segments along matrix gridblock boundaries; and generating a simulation of the subterranean region using a simulator. The detecting, cutting and generating steps are recited at a high-level of generality such that it amounts no more than a mere instruction to add insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception. As such, the additional claim elements cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Li et al. in U.S. Patent Publication 2008/0133186 teaches “A method for simulating fluid flow in a fractured subterranean reservoir, the method comprising the steps of: (a) creating a three-dimensional hybrid reservoir model representative of a fractured subterranean reservoir, the hybrid reservoir model including porous matrix blocks and a network of long fractures overlying the matrix blocks, the network of long fractures including two-dimensional fracture blocks (b) obtaining matrix and fracture flow equations for fluid flow in the matrix and fracture blocks;(c) determining the effective fluid flow transmissibility between the matrix blocks and the fracture blocks…” (claim 1).
	Wallet et al. in Foreign Patent Document CA2818790A1 teaches “A method can include providing seismic data for a subsurface region that includes a reflector; processing at least a portion of the seismic data to generate at least one path that extends orthogonally to the reflector; and outputting output data representing the at least one path. Various other apparatuses, systems, methods” (Abstract).
	Renaudeau et al. in U.S. Patent Publication 2018/0347320 teaches “FIG. 1 illustrates an example system that includes various components for simulating a geological environment” ([0006]) and “…To represent features in a geologic environment, a structural model may assist with properly locating nodes, cells, etc. of a grid for use in simulation using one or more numerical techniques…Thus, a grid may discretize a volume of interest (VOI) into elementary elements (e.g., cells or grid blocks) that may be assigned or associated with properties (e.g. porosity, rock type, etc.), which may be germane to simulation of physical processes (e.g., fluid flow, reservoir compaction, etc.)” ([0024]-[0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISCHITA L HENSON/Primary Examiner, Art Unit 2865